COMBS, Justice,
concurring in part/dissenting in part.
I join in the dissenting opinion by Chief Justice Stephens and Justice Spain’s opinion, concurring in part and dissenting in part. I offer these additional comments.
The issue is most difficult, as it involves tension between rights of citizens as guaranteed by our federal constitution and Kentucky’s Bill of Rights, and the mandate for an efficient school system — also a constitutional matter. In Rose we recognized that the General Assembly had failed to perform the mandate of Section 183 of our constitution. We noted that the failure had resulted in part from the political activities of board members, employees, and others who had crippled the educational system through nepotism and other abuses. The Education Reform Act sought to eradicate these evils.
I find the phrase “political activity” neither vague nor overbroad, and sufficient to apprise school employees of the proscribed conduct. It was these very activities which in the past produced the inefficiency addressed by this Court in Rose, supra. The General Assembly cannot provide for an efficient system of education unless it can prohibit such practices. By striking these words we begin an inevitable retreat to the “old ways” of corruption and unconstitutional inefficiency. We hamstring the legislature, and sound the death knell for education reform, still in infancy.
STEPHENS, C.J., and SPAIN, J., join in this dissent.